331 S.W.3d 729 (2011)
Felicia MOORE, Appellant,
v.
GC SERVICES LIMITED PARTNERSHIP and Division of Employment Security, Respondents.
No. ED 95109.
Missouri Court of Appeals, Eastern District, Division Five.
February 22, 2011.
Felicia Moore, St. Louis, MO, pro se.
Tabc UCM Services (GC Services Limited Partnership), St. Louis, MO, Michael Pritchett (Div. of Employment Security), Jefferson City, MO, for respondents.
Before GARY M. GAERTNER, JR., P.J., MARY K. HOFF, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Fehcia Moore ("Claimant") appeals from the order of the Labor and Industrial Relations Commission ("Commission") affirming the decision of the Appeals Tribunal, concluding that Claimant's excessive tardiness constituted misconduct connected with work and disqualifying her from receiving unemployment benefits. Claimant contends that the Commission erred in finding that her actions constituted misconduct.
Having reviewed the briefs and the record on appeal, we find that the Commission did nor err in denying Claimant unemployment benefits on the grounds that she was discharged for misconduct connected with her work. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).